     Case 3:21-cv-00283-B Document 7 Filed 02/17/21               Page 1 of 6 PageID 44



                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION
                          ___________________________________

LEVERNE FIELDS                                   §
    Plaintiff`                                   §
v.                                               §          No. 3:21-CV-00283-B
                                                 §
KROGER TEXAS L.P.                                §
    Defendant                                    §

                              Plaintiff’s First Amended Complaint

        TO THE HONORABLE UNITED STATES DISTRICT COURT:

        Comes now LEVERNE FIELDS, hereinafter referred to as “Plaintiff,” and makes and files

this First Amended Complaint, complaining of and about, KROGER TEXAS L.P. hereinafter

referred to as “Defendant or Kroger,” and for cause of action would show the Court as follows:

                                               I.
                                    JURISDICTION AND VENUE

        1.      This Court has jurisdiction over the parties pursuant to 28 US.C. § 1332(a).

        2.      Plaintiff is a citizen of the state of Texas and resident of Dallas County, Texas,

which is within the United States Northern District of Texas.

        3.      Defendant KROGER TEXAS L.P. is a foreign for-profit corporation doing

business in the State of Texas including Dallas County, within the United States Northern District

of Texas. Service of process regarding this lawsuit may be made on its registered agent of process:

        Corporation Service Company
        d/b/a CSC- Lawyers Incorporation Service Company
        211 E. 7th Street, Suite 620
        Austin, Texas 78701-3218

        4.      The amount in controversy is more than $75,000.00 not including interest and costs

of court.

Plaintiff’s First Amended Complaint – Fields                                            Page 1 of 6
     Case 3:21-cv-00283-B Document 7 Filed 02/17/21                  Page 2 of 6 PageID 45



          5.    This court has jurisdiction over the parties because Plaintiff is a Texas resident.

          6.    Venue is proper in this court because the causes of action occurred within the

Northern District of Texas.

                                              II.
                                     FACTUAL BACKGROUND

          7.    On February 9, 2019, Leverne Fields, while entering the Kroger grocery store

#588 located at 9140 Forest Lane, Dallas, TX, was injured when the sliding entrance doors

closed and slammed on her shoulders and head. The malfunction of the doors caused Leverne

Fields to fall to the concrete floor where she hit her head again and injured the left side of her

head, including her left eye. She was rushed to the emergency room. Ms. Fields suffered a

concussion and significant related injuries including, injuries to the entire left side of her body,

lightheadedness, severe headaches and extreme dizziness. These injuries and symptoms

continued for months after the incident.

          8.    Defendant KROGER, and their agents, servants, and employees knew, or in the

exercise of ordinary care, should have known, the dangerous conditions with the entrance doors

existed. This incident caused severe injuries to Plaintiff. Defendant owed Plaintiff the duties to

exercise ordinary care and to protect and safeguard Plaintiff and others from unreasonably

dangerous and unsafe conditions.

                For these reasons, the Plaintiff demands judgment against the Defendant for an

amount in excess of $75,000.00, together with interest and costs, and demands trial by jury of all

issues.




Plaintiff’s First Amended Complaint – Fields                                                Page 2 of 6
     Case 3:21-cv-00283-B Document 7 Filed 02/17/21                Page 3 of 6 PageID 46




                                               III.
                                     FIRST CLAIM FOR RELIEF

                                           PREMISE CLAIM

        9.      Plaintiff was a business invitee and entered onto Defendant’s premises in response

to Defendant’s invitation and for their mutual benefit. A condition on Defendant’s premises posed

an unreasonable risk. Defendant knew, or reasonably should have known, the entrance doors were

malfunctioning, the dangerous condition posed by their malfunction, and that the entrance doors

created a danger for its business invitees. Kroger knew the entrance doors were malfunctioning

because the same set of doors malfunctioned on January 5, 2019 – less than thirty (30) days earlier

– in the same way, and injuring another customer. The incident on January 5, 2019, involving the

malfunctioning entrance doors placed Kroger on notice. Defendant knew or should have known

to keep the doors properly functioning so that they would not create a dangerous condition for its

business invitees, that is, slamming into and injuring customers such as the Plaintiff. Defendant

had a duty to use ordinary care to ensure that the premises did not present a danger to Plaintiff.

Defendant allowed or created a dangerous area and permitted such danger to exist. Plaintiff

further alleges that the condition in the area had continued for such a time that it would have been

remedied if Defendant had exercised ordinary care in the maintenance and repair of the entrance

doors. This duty includes the duty to inspect and the duty to warn or to cure. Defendant’s breach

of duty, both individually and severally, proximately caused injury to Plaintiff, which resulted in

injury to her body, particularly the entire left side of her body, as well as a concussion, extreme

dizziness, lightheadedness and severed headaches. As a result, Plaintiff has incurred medical bills

and endured pain and suffering, for which she seeks damages within the jurisdictional limits of

this Court.


Plaintiff’s First Amended Complaint – Fields                                             Page 3 of 6
     Case 3:21-cv-00283-B Document 7 Filed 02/17/21                 Page 4 of 6 PageID 47



                 For these reasons, the Plaintiff demands judgment against the Defendant for an

amount in excess of $75,000.00, together with interest and costs, and demands trial by jury.

                                             IV.
                                   SECOND CLAIM FOR RELIEF

                                               NEGLIGENCE

        10.      In the alternative, Plaintiff’s injuries were the result of Defendant’s ongoing

negligence on the premises at the location of the injury, not a condition of the premises. Defendant

was negligent because it allowed a dangerous condition, that is, malfunctioning entrance doors, to

occur and exist, and failed to use ordinary care in the maintenance and repair of such entrance

doors. Defendant owed a legal duty to Plaintiff. Defendant breached the duty to Plaintiff by:

        a.       Failing to maintain safe entry doors and by failing to inspect the doors for any
                 dangerous conditions and repairing them; and

        b.       Failing to make safe any latent defects in the doors or give warning of any defects.

Defendant’s breach of duty proximately caused injury to Plaintiff, which resulted in injury to her

body generally, specifically to the entire left side of her body, including a concussion, head injury,

and symptoms of the head injury as described herein. As a result, Plaintiff has incurred medical

bills and endured pain and suffering, for which she seeks damages within the jurisdictional limits

of this Court.

                                                   V.

                                      RESPONDEAT SUPERIOR

        11.      Defendant KROGER and its agents, servants, and employees, who were at all times

acting in the course and scope of their employment, were guilty of negligence toward Plaintiff by:

        a.       Maintaining an unreasonably dangerous condition;
        b.       Failing to maintain reasonably safe premises;
        c.       Failing to inspect the premises in order to discover the dangerous condition on
                 Defendant’s premises;


Plaintiff’s First Amended Complaint – Fields                                               Page 4 of 6
     Case 3:21-cv-00283-B Document 7 Filed 02/17/21                  Page 5 of 6 PageID 48



        d.      Failing to correct the dangerous condition which was created; and
        e.      Failing to adequately warn invitees, including Plaintiff, that a dangerous condition
                existed.

                For these reasons, the Plaintiff demands judgment against the Defendant for an

amount in excess of $75,000.00, together with interest and costs, and demands trial by jury.

        12.     Plaintiff alleges that each and every, all and singular, of the aforementioned acts

and omissions on the part of the Defendant and its agents, servants, and employees constitute

negligence which was and is the direct and proximate cause of the injuries sustained by Plaintiff

as set out herein.

                                                   VII.

                                                DAMAGES

        13.     Plaintiff would show that, as a direct result of the negligence of Defendant and its

agents, employees, and servants, Plaintiff suffered serious personal injuries to her body generally.

As a direct and proximate result of the entrance doors slamming shut on Plaintiff, and the

Defendant’s negligence as set forth above, Plaintiff has incurred the following damages:

        a.      Reasonable and necessary past medical expenses;
        b.      Physical pain suffered in the past; and
        c.      Physical pain which, in all reasonable probability, will be suffered in the future.

                                                  VIII.

                                               JURY DEMAND

        14.     Plaintiff hereby demands a jury trial pursuant to Rule 38 of the Fed. R. Civ. P.




Plaintiff’s First Amended Complaint – Fields                                               Page 5 of 6
     Case 3:21-cv-00283-B Document 7 Filed 02/17/21                 Page 6 of 6 PageID 49



                                                  IV.

                                        RELIEF REQUESTED

        For these reasons, Plaintiff LEVERNE FIELDS respectfully requests that Defendant

KROGER TEXAS L.P. be served with citation and, upon final trial of this case, the Court enter a

judgement against Defendant as follows:

        a.      For actual and compensatory damages in an amount to be determined by the jury
                at the time of trial;

        b.      Pre - and post-judgement interest as allowed by law;

        d.      For such other relief, at law or in equity, to which Plaintiff may show herself
                justly entitled.


                                                        Respectfully submitted,
                                                        s/ Annette Cato-Miller
                                                        Annette Cato-Miller
                                                        Law Offices of Cato-Miller,
                                                        Darensburg & Associates
                                                        litigation@cmdlawyers.net
                                                        Texas Bar No. 04011525
                                                        11882 Greenville Avenue, Suite B101
                                                        Dallas, Texas 76243
                                                        Office: 972.270.1896
                                                        Facsimile: 972.681.9334



                                         Certificate of Service

        I hereby certify that on February 17, 2021, I electronically filed the foregoing document
using the Court’s CM/ECF System, thereby providing service on all counsel of record.


                                                        /s/ Annette Cato-Miller
                                                        Annette Cato-Miller




Plaintiff’s First Amended Complaint – Fields                                              Page 6 of 6
